United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 7, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-10320
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHAKA ZULU HERNDON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:03-CR-440-ALL
                      --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Chaka Zulu Herndon has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Herndon received a

copy of counsel’s motion but filed no response.    Our independent

review of the brief and the record discloses no nonfrivolous

issues for appeal.    Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10320
                                 -2-

responsibilities herein, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.   This ruling is without prejudice to

Herndon’s right to raise claims of ineffective assistance in a

28 U.S.C. § 2255 motion.